DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
As per the instant Application 16/391,712, the examiner acknowledges the applicant's submission of the RCE amendments dated 1/19/2022. At this point, claims 1, 6, 12 and 18 have been amended and claims 7-11 and 19-20 are cancelled. Claims 1-6 and 12-18 are allowable. 
Allowable Subject Matter
Claims 1-6 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The primary reason for marking of allowable subject matter of independent claims 1 and 12, in the instant application is the combination with the inclusion in these claims of the limitations of a memory controller comprising:
“…a penalty of the second write command beinq lonqer than a penalty of the first write command, the memory controller comprising: a receiving unit configured to receive a writing request to the DRAM from a bus; a determining unit configured to determine that a third command which is subsequent to the second write command in a sequence of commands in the received writinq request is issuable in a period until the second write command is issued after a preceding command is issued, based on a lenqth of a penalty of the third command and a length of the penalty of the second write command”.
The closest prior art Ochiai (US PGPUB 2018/0349060) teaches operation of the memory controller 100 according to the first exemplary embodiment will be described with reference to FIG. 4. The operation in FIG. 4 will be described, assuming that the memory device 800 includes two banks 0 and 1 and that the memory access buffer 111 holds three memory accesses "E0" to "E2". In addition, in FIG. 4, the banks 0 and 1 have statuses "B0" and "B1", and the banks 0 and 1 have active pages "P0" and "P1". The memory accesses "E0" to "E2" are held by the memory access buffer 111. The memory access "E0" indicates a WR command directed to the page 0 of the bank 0. The memory access "E1" indicates a WR command directed to the page 1 of the bank 0. The memory access "E2" indicates an MWR command directed to the page 1 of the bank 0. FIG. 4 also illustrates timing parameters "tRP", "tRCD", "tCCD", and "tCCDMW" defined in the memory device 800 (see JEDEC STANDARD No. 209-4A for details). Since only the access memory "E0" in the memory access buffer 111 is not a page-miss at timing T2, the selection result is the memory access "E0" (step S02). As a result, the memory command generation unit 113 issues a WR command from timing T3 to timing T6. Since both the memory accesses "E1" and "E2" in the memory access buffer 111 are a page-miss at timing T6, the selection result is the memory access "E2" (step S04). Since the memory access "E2" has been selected, the status "P0" of the bank 0 of the bank status table 121 is updated to "P1" at timing at T7. Since the memory access "E2" is a page-miss with respect to the bank 0, PRE and ACT commands are to be issued with respect to the bank 0. As a result, the memory command generation unit 113 issues a PRE command from timing T7 to timing T8. In addition, after time tRP, the memory command generation unit 113 issues an ACT command from timing T39 to timing T42. After time tRCD, the memory command generation unit 113 issues an MWR command from timing T72 to timing T75. At this point, time tCCDMW, which is a prescribed interval between a WR command and an MWR command, has already elapsed (Paragraphs 0027-0029) but not the specific limitations as claimed in claim “a penalty of the second write command beinq lonqer than a penalty of the first write command, the memory controller comprising: a receiving unit configured to receive a writing request to the DRAM from a bus; a determining unit configured to determine that a third command which is subsequent to the second write command in a sequence of commands in the received writinq request is issuable in a period until the second write command is issued after a preceding command is issued, based on a lenqth of a penalty of the third command and a length of the penalty of the second write command”.
Dependent claim(s) 2-6 and 13-18 are allowable at least for the reasons recited above as including all of the limitations of the allowable independent base claims 1 and 12 upon which claims 2-6 and 13-18 depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED M GEBRIL whose telephone number is (571)270-1857.  The examiner can normally be reached on Monday-Friday 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-270-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMED M GEBRIL/Primary Examiner, Art Unit 2135